Citation Nr: 0704221	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating of residuals of a left 
ankle fracture, currently evaluated as 20 percent disabling.

2.  Service connection for degenerative joint disease of the 
bilateral hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision which denied a 
rating in excess of 20 percent for residuals of a left ankle 
fracture and denied service connection for degenerative joint 
disease of the hips.

The veteran's claim for service connection for degenerative 
joint disease of the hips is addressed in the remand attached 
to this decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has moderately severe functional impairment of the left ankle 
with mild weakness, resulting in marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2004, August 2004 
and March 2006; and a rating decision in December 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2006 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).


Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

The veteran's left ankle disability has been rated 20 percent 
disabling under Diagnostic Code 5271, which is the maximum 
rating provided.  As the veteran is already in receipt of a 
20 percent rating under this diagnostic code, DC 5271 cannot 
serve as a basis for an increased rating in this case.

Under Diagnostic Code 5271, limited motion of the ankle 
warrants a 10 percent rating when moderate, and a 20 percent 
rating when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  A rating of 20 percent is the maximum schedular 
evaluation under Diagnostic Code 5271.  Normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II 
(2006).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected left ankle 
disability.

Other potentially applicable diagnostic codes include DCs 
5003 (degenerative arthritis), 5010 (traumatic arthritis), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, none of these diagnostic codes 
provide a rating in excess of 20 percent.  Accordingly, DCs 
5003, 5010, 5272, 5273, and 5274 cannot serve a basis for an 
increased rating in this case.

Diagnostic codes 5270 (ankylosis of the ankle) and 5167 (loss 
of use of foot) provide for a higher rating, but there is no 
competent medical evidence of ankylosis of the left ankle or 
loss of use of the left foot.

Based on thorough review of the record, the Board finds the 
weight of the evidence is against a disability rating in 
excess of 20 percent for the veteran's left ankle disability.

A VA orthopedic examination in October 2004 shows that the 
veteran limped on the left without assistance and normally 
moved about the room.  The veteran stated that his left ankle 
did not give way, but limited him to walking a quarter of a 
mile and standing of no more than 30 minutes without sitting.  
Upon examination, he had pain and limitation of motion of the 
left ankle, which dorsiflexed actively at 10 degrees and 
passively at 15 degrees.  There was full plantar extension of 
the left ankle with pain on motion and tenderness.  No heat, 
redness, swelling, or deformity was found.  An x-ray 
examination of the left ankle was unremarkable.  His 
condition was diagnosed as residuals of status post left 
ankle fracture.

At an April 2005 VA orthopedic examination, the veteran 
presented using a non-prescribed cane and ACE bandage and 
reported daily left ankle pain, for which he took pain 
medication.  The veteran could not stand for more than 10 
minutes at a time.  The veteran complained that it swelled 
medially.  No flare-ups were noted.  Further examination of 
the left ankle showed moderately severe functional 
impairment, with mild weakness, moderate incoordination, limp 
on the left side, and slight fatigability.  The major 
functional impact was pain.

The Board finds that a rating in excess of 20 percent for the 
left ankle disability is not warranted.  The competent 
medical evidence shows that the veteran has marked limitation 
of left ankle motion.  An x-ray examination was unremarkable.  
The veteran testified that he experienced swelling and was 
limited by pain.  The examiner found that the veteran used a 
cane and ACE bandage that were self-prescribed.  The 20 
percent rating assigned is the maximum rating possible under 
all potentially applicable rating criteria relating to 
limitation of motion of the ankle.  Therefore, the veteran 
cannot be awarded more than 20 percent under schedular 
criteria.  See 38 C.F.R. § 4.71a.  Therefore, the Board need 
not discuss the impact of DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain), before finding that an 
increased schedular rating for the ankle disability is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In this case, the veteran has been assigned the highest 
possible schedular evaluation under DC 5271.  No other 
applicable rating criteria for an ankle disability allows for 
a higher rating in this case because ankylosis is not shown.  
Thus, there is no basis for assigning a schedular rating in 
excess of 20 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  The Schedule 
does provide for higher ratings for limitation of ankle 
function, absent ankylosis, which is not shown..  In 
addition, it has not been shown that the service-connected 
left ankle disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his left ankle disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of a rating in excess of 20 percent for a left ankle 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a left ankle disability and his claim is denied.

ORDER

An increased rating for residuals of a left ankle fracture, 
currently rated as 20 percent disabling, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The Board notes that there may be medical records relevant to 
the claim for service connection for degenerative joint 
disease of the hips which have not been obtained.  At the 
August 2006 travel board hearing, the veteran testified that 
he treated with private physicians Dr. Doer and Dr. 
Vengurlekar for a hip condition on several occasions.  
However, a review of the claims file shows one treatment 
record for Dr. Doer dated March 2006 and correspondence from 
Dr. Vengurlekar dated April 2006 and no treatment records.  
In addition, the veteran stated that both physicians related 
his hip condition to service, but there are no opinions from 
these physicians in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all of the 
veteran's medical records from Dr. Doer 
and Dr. Vengurlekar, which have not been 
previously secured.

2.  Readjudicate the veteran's claim for 
service connection for a bilateral hip 
condition, with consideration of the 
requested medical records and any other 
evidence added to the record since the 
issuance of the Supplemental Statement of 
Case in June 2006.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


